

116 S3159 IS: No War Against Iran Act
U.S. Senate
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3159IN THE SENATE OF THE UNITED STATESJanuary 8, 2020Mr. Sanders (for himself, Mr. Schumer, Mr. Leahy, Mr. Markey, Mr. Wyden, Mrs. Gillibrand, Ms. Baldwin, Mr. Merkley, Ms. Warren, Ms. Cantwell, Mr. Van Hollen, Ms. Harris, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit the use of funds for military force against Iran, and for other purposes.
	
 1.Short titleThis Act may be cited as the No War Against Iran Act.
		2.Prohibition of unauthorized military force in or against Iran
 (a)FindingsCongress makes the following findings: (1)Congress has the sole power to declare war under article I, section 8 of the United States Constitution.
 (2)Congress has not declared war against Iran nor has Congress enacted a specific statutory authorization for the use of force against Iran.
 (3)Article I, section 9 of the United States Constitution vests Congress with the sole authority over Federal expenditures and states, No Money shall be drawn from the Treasury, but in Consequence of Appropriations made by Law..
 (b)Clarification of current lawNothing in the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note), or any other provision of law enacted before the date of the enactment of this Act may be construed to provide authorization for the use of military force against Iran.
			(c)Prohibition of unauthorized military force in or against Iran
 (1)In generalExcept as provided in paragraph (2), no Federal funds may be obligated or expended for any use of military force in or against Iran unless Congress has—
 (A)declared war; or (B)enacted specific statutory authorization for such use of military force after the date of the enactment of this Act that meets the requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.).
 (2)ExceptionThe prohibition under paragraph (1) shall not apply to a use of military force that is consistent with section 2(c) of the War Powers Resolution (50 U.S.C. 1541(c)).
				(d)Rules of construction
 (1)Self-defenseNothing in this Act may be construed to prevent the President from using necessary and appropriate force to defend United States allies and partners if Congress enacts specific statutory authorization for such use of force consistent with the requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.).
 (2)War Powers Resolution requirementsNothing in this Act may be construed to relieve the executive branch of restrictions on the use of force, reporting, or consultation requirements set forth in the War Powers Resolution (50 U.S.C. 1541 et seq.).
 (3)No authority for use of military forceNothing in this Act may be construed to authorize the use of military force.